Almand, Justice.
As originally filed, this was an action by C. J. Smith against Annie Belle Tribble and others, wherein the plaintiff sought to recover of the defendants a money judgment growing out of an alleged breach of contract, and for an alleged tort, and in which the plaintiff sought to reform a certain contract of sale between the parties, and to require specific performance of said contract. During the trial the plaintiff, without objection from the defendants, withdrew all the prayers of his petition for equitable relief, and stipulated that the only prayers he was relying on were those for a money judgment by reason of the alleged breach of contract and alleged tort. The court in charging the jury eliminated from their consideration all questions except the one whether or not the plaintiff was entitled to damages. The jury returned a verdict finding that the plaintiff was entitled to a stated amount of damages, and judgment was entered thereon. The *633defendants’ motion for a new trial was based only on the general grounds and on special grounds relating to alleged errors in the court’s charge on the law of damages. The case is here on a bill of exceptions brought by the principal defendant, assigning error on the refusal of a new trial. Held:
No. 17686.
Submitted January 16, 1952
Decided January 16, 1952.
James R. Venable and H. C. Morgan, for plaintiff in error.
W. Harvey Armistead, contra.
Since all the equitable features originally contained in the petition were eliminated before the case was submitted to the jury, and the only verdict complained of is one finding damages in favor of the plaintiff, the case as presented to this court is simply a law case, and not one involving title to land or equitable relief, and the Court of Appeals, and not this court, has jurisdiction. Swinson v. Jones, 198 Ga. 327 (31 S. E. 2d, 592).

Transferred to Court of Appeals.


All the Justices concur.